Judgement, Supreme Court, New York County (Leon Becker, J., at hearing, trial and sentence), rendered July 9,1987, which convicted defendant of manslaughter in the first degree and sentenced him to a prison term of 8 Vs to 25 years, is affirmed.
The issue is whether the circumstances of the police questioning of the defendant amounted to a custodial interrogation requiring the administration of Miranda warnings.
The facts are thoroughly presented in the dissent. Reviewing these facts objectively, it is clear that defendant was not subjected to a custodial interrogation.
To begin with, defendant’s presence at the precinct was voluntary. When defendant learned that the police wished to interview all of the deceased’s friends, defendant spoke with the detectives and made an appointment to see them on October 13th. When defendant failed to keep that appointment, the police did not go out searching for him or otherwise view him as a suspect. On the following day, the defendant unexpectedly and voluntarily presented himself at the police precinct. At that time, the initial questioning by both Detectives Allman and Jaffer concerned background information about the deceased and any relationship defendant may have had with him. Defendant was not treated as if he were in custody and he was expressly told that he was not a suspect. Similarly, when he took the first lie detector test, he was reminded that he was not a suspect, and he was told that he did not have to take a test.
When defendant returned to the precinct after that test, he was not restrained. He was driven back unhandcuffed and unescorted in the back of the car. Defendant was asked, rather than ordered, to return, and defendant stated that he had no problem with being asked further questions and "offered to cooperate because Ivory was a friend.” At this point it was 3:30 p.m. Defendant was given food to eat, and he relaxed at the station house watching the Mets baseball playoff game on television. Questioning did not resume until 7:00 p.m., and then continued on and off until 11:00 p.m. when defendant gave the police a fabricated story about a man named "Tony” who supposedly killed Ivory. Even after the fruitless police *495search for Tony, and defendant’s eventual admission, at 2:00 a.m., that the Tony story was a "hoax”, defendant was not treated differently. He was in no way restrained or otherwise placed in custody. He was given something to eat and, to avoid the long round trip to and from defendant’s home in Newark, New Jersey, before the lie detector test scheduled for early the next morning, defendant agreed to remain overnight at the 26th Precinct where he was allowed to sleep alone in an unlocked room. On the way to the second lie detector test the next morning, defendant was not restrained and was allowed to go alone into a store to buy a soda and cigarettes.
After defendant failed the second lie detector test, he began to cry and told Detective Jaffer, "I got to tell you what really happened”, and admitted that he fought with Ivory. Defendant became a suspect only at this time, and recognizing this change of circumstance, Detective Jaffer properly cut him off and did not resume questioning until after giving him Miranda warnings.
The well-established standard for determining whether a defendant was in custody is not subjective, but rather what a reasonable person, innocent of any crime, would have thought had he been in defendant’s position. (People v Yukl, 25 NY2d 585.) Even an interview of extended duration at a police station is not necessarily a custodial interrogation, but the circumstances should be considered as a whole. (Supra.)
When viewed from the standard of a reasonable person who was innocent, it is clear that defendant’s interrogation was not custodial. Initially, it must be emphasized that he appeared at the police precinct voluntarily and from the viewpoint of an innocent person aiding in the investigation of the death of a friend, the tenor of the questioning was not accusatory and defendant could not reasonably believe that he was in custody. Moreover, defendant was never handcuffed or otherwise physically restrained, and his freedom of action was not restricted by the authorities. (People v Rodney P., 21 NY2d 1.) The conduct of the police and the general atmosphere were not coercive. There was no continuous questioning and defendant was given frequent breaks during which he partook of several meals and spent time watching a long baseball game. Defendant at no time protested about the questioning and appeared eager to cooperate. Moreover, the questioning was investigative in nature, as opposed to accusatory or confrontational.
In this regard, the matter is analogous to People v Bailey (140 AD2d 356). In Bailey, the defendant knew the victim of a *496homicide. In investigating the homicide, police went to the home of the defendant at 3:15 p.m. and asked him to accompany them to the precinct in Queens, which he did. There, defendant was interviewed regarding any knowledge he might have about the victim and the killing. When he failed to provide viable information, he was taken to the Police Academy in Manhattan and given two separate lie detector tests. Just as in the situation here, the tests revealed the defendant’s answers to be deceptive. By 11:00 p.m. he was taken back to Queens, riding alone and unrestrained in the back seat of the police vehicle. At a point after they returned to the precinct, Bailey was given Miranda warnings and eventually confessed.
The Second Department found that the interrogation of Bailey was not custodial and reversed the granting of the motion to suppress his confession. In reaching this determination the court relied on many of the same factors that are present here—defendant’s voluntary presence at the precinct, his eagerness to assist in the investigation of his friend’s death, the lengthy and numerous breaks between questioning, the lack of physical restraint, and the noncoercive, nonconfrontational nature of the questioning. Based on all of these factors, it was held in Bailey (supra) that the interrogation was not custodial, notwithstanding its extended duration. Similar factors are even more strongly present here. Accordingly, despite the lengthy period of time that the defendant spent with the police, the record establishes that he was not subject to custodial interrogation prior to receiving the Miranda warnings and his confession should not be suppressed.
The cases cited in the dissent are clearly distinguishable and do not support a reversal in this case.
In People v Anderson (42 NY2d 35), the court held that police interrogation was custodial where defendant was confined in one room for 19 hours, subject to persistent, unrelenting hostile questioning, by eight or nine relay teams of detectives, while defendant was deprived of food, drink, and sleep, and isolated from family or friends.
In People v Balint (92 AD2d 348), defendant voluntarily appeared at the police station in connection with an investigation of her fiancé’s death. However, 2lA hours later, other police officers discovered a bullet in her handbag at home, linking her to the killing. From that point on, the character of the interrogation changed since she had become a suspect and was not free to leave, and the police questioning deceptively *497induced her to confess. It was because of the various additional factors, not present here, that this court held that the interrogation was custodial.
Since the defendant was not "in custody” up to the time that he told Jaffer he had had a fight with Ivory, and was promptly given Miranda warnings at that time, his subsequent voluntary confessions should not be suppressed. The hearing court correctly denied the suppression motion, and the judgment should be affirmed. Concur—Sullivan, Kassal and Ellerin, JJ.